Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 7, 8, 10, 12-14, 17-19, 21-24, 26-28, 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Chen and Parker et al are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole comprising a shaft having a first end and an opposed second end; a first annular knob fixed to the shaft proximate the first end of the shaft and including an axially inward facing front face, an axially outward rear face, and a first central passage that receives the shaft, the first central passage having a first section having a first width, a second section having a second width, and a third section having a third width, the first width being greater than the third width, and the second width being greater than the first width, the second section defining an annular slot between the first section and the third section, wherein the first annular knob includes a fixed engagement structure that fixedly engages the shaft at the third section, wherein the fixed engagement structure comprises: an aperture extending through the first annular knob; and a set screw extending through the aperture and being received in a recess formed in the shaft proximate the first end to fix the first annular knob to the shaft; and a second annular knob spaced from the first annular knob along the shaft, the second annular knob releasably engaged with the shaft such that the second annular knob is configured to be moveable axially along the shaft, and second central passage of the second annular knob that releasably engage threads on a portion of an exterior surface of the shaft, a first spacer abutting the axially inward facing front face of the first annular knob and including a central passage that receives the shaft, a portion of the first spacer being received in the annular slot in the first annular knob to connect the first spacer to the first annular knob; and a second spacer abutting the axially inward facing front face of the second annular knob and including a central passage that receives the shaft, a portion of the second spacer being received in the annular slot in the second annular knob to connect the second spacer to the second annular knob,  a component attached to the shaft proximate the second end of the shaft and axially outward of the second annular knob, wherein a portion of the component is received in the aperture. and or further claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784